DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 December 2020 has been entered. 
3. Applicant's arguments and amendments to the claims presented in the reply of 08 December 2020 have been fully considered but do not place the application in condition for allowance. All objections and rejections not recited herein are hereby withdrawn.  
Claim Status
4. 	Claims 1-5 and 8-12 are pending and have been examined herein. 
For the response to this office action to be complete, Applicants are required to comply with the requirements for patent applications containing nucleotide and/or amino acid sequence disclosures. 5. The Sequence Listing filed on 08 December 2020 has been entered.


Maintained Claim Rejections - 35 USC § 112(b) - Indefiniteness
6. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-5 and 8-12 are indefinite over the recitation that the nucleic acid molecule is no more than 20 base pairs in length. The specification and Sequence Listing describe SEQ ID NO: 5 and 17 as single-stranded nucleic acids, which form a step loop structure and a loop structure (i.e., an anticodon stem-loop). The specification does not describe SEQ ID NO: 5 and 17 as double-stranded nucleic acids – i.e., nucleic acids that comprise base pairs. Thus, it is unclear as to what is meant by a nucleic acid comprising SEQ ID NO: 5 (and/or comprising SEQ ID NO: 17) that is “no more than 20 base pairs in length.” This rejection may be obviated by amendment of the claims to recite “no more than 20 nucleotides in length.” See also paragraphs [0077] and [0079] of the specification.
Response to Remarks:
The response states that the claims have been amended to specify that the nucleic acids are single-stranded.
base pairs in length.” Single stranded nucleic acids do not contain base pairs – i.e., complementary bases that are bonded together with hydrogen bonds. Base pairs occur in double-stranded nucleic acids. 
See, for example, the description of “Base pair” in Wikipedia: “A base pair (bp) is a fundamental unit of double-stranded nucleic acids consisting of two nucleobases bound to each other by hydrogen bonds” (available via URL: <en.wikipedia.org/wiki/Base_pair>, printed on 01 March 2021).
Again, this rejection may be obviated by amending claims 1 and 8 to delete “no more than 20 base pairs” and to recite therefor “no more than 20 nucleotides in length.”
Maintained Objection to the Specification
6. The amendment filed 08 December 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: SEQ ID NO: 15, as it appears in the Sequence Listing filed on 08 December 2020 (as well as the Sequence Listing filed 30 June 2020) is not supported by the originally filed disclosure. The originally filed SEQ ID NO: 15 was disclosed in the Sequence Listing as a 17 mer and did not include any modified nucleotides, whereas SEQ ID NO: 15 in the Sequence Listing of 08 December 2020 (and 30 June 2020) is an 18 mer having a 2’-O-methylcytidien (cm) at position 7 and a uridine-5-oxyacetic acid (o5U) at position 8.  
Applicant is required to cancel the new matter in the reply to this Office Action. Note that in reply to this Office action, any changes made to the Sequence Listing should be addressed in the response and specific text in the originally filed disclosure should be pointed to which provide support for the amendments to the sequences.Response to Remarks:
The response indicates that SEQ ID NO: 5 and 17 were corrected in the Sequence listing.
It is acknowledged that SEQ ID NO: 5 and 17 were in fact corrected in the Sequence Listing and thereby the prior aspects of the objection as they pertained to SEQ ID NO: 5 and 17 have been obviated.
However, the response did not address the objection as it relates to SEQ ID NO: 15. SEQ ID NO: 15 as it originally appeared in the Sequence Listing (09 July 2018) and as it appears in the version of the Sequence Listing filed 08 December 2020 (as well in the version filed 30 June 2020) are set forth below, respectively. It is evident that the later filed versions of SEQ ID NO: 15 are distinct from the originally filed version, as discussed in the above objection to the specification. The originally filed disclosure does not provide basis for the new version of SEQ ID NO: 15 as presented in the Sequence Listing filed 08 December 2020 (as well as on 30 June 2020):



SEQUENCE LISTING FILED 07/09/2018:

    PNG
    media_image1.png
    199
    372
    media_image1.png
    Greyscale

SEQUENCE LISTING FILED 12/08/2020:

    PNG
    media_image2.png
    508
    707
    media_image2.png
    Greyscale


Maintained Claim Rejections - 35 USC § 103
7. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guenther et al (PGPUB 2010/0069260) in view of Gao et al (FEBS Letters. 2010. 584: 99-105).
Guenther teaches a method for identifying a specific inhibitor comprising: contacting, in the presence of a test compound, a tRNA molecule and a ribosome; incubating the tRNA molecule, ribosome and test compound under conditions that allow for the binding of the tRNA to the ribosome in the absence of the test compound; and detecting inhibition of binding of the tRNA molecule to the ribosome by the test compound (para [0007], [0020] and [0043]).
It is stated that:
 the methods can be used to identify inhibitors of protein synthesis. In another aspect, the methods can be used to identify inhibitors of tRNA binding to a target nucleic acid molecule. In another aspect, the methods can be used to identify inhibitors of tRNA binding to a target aminoacyl RNA synthetase. In a further aspect, the methods can be used to identify inhibitors of tRNA binding to a target ribosome.”

It is further stated that 
“Transfer RNA (tRNA) is capable of interacting with numerous biological molecules such as those involved in protein synthesis, transcription, translation, reverse transcription, and the like. Identifying inhibitors of such interactions may lead to the identification of therapeutic compounds for use in treating diseases or infections in a host cell” (para [0044]).

Guenther teaches that the methods disclosed therein are applicable to any bacteria and particularly to E. coli (which is a gram-negative bacteria) (see, e.g., para [0046]).
Guenther teaches applying the methods disclosed therein to tRNAAla nucleic acids (para [0030] and claim 32), and particularly to a fragment of a tRNA molecule that consists of the anticodon stem loop (ASL) of the tRNA (e.g., para [0026] and [0054]).
Guenther teaches that the tRNAs fragments used in the assay may be, for example, 16, 17, 18, 19 or 20 nucleotides in length (see, e.g., para [0022] and [0025]).
It is further disclosed that the tRNA fragments used in the assay comprise a modified base of cmo5U (para [0007]).  It is disclosed that the modified base, including the cmo5U nucleotide, may occur at position 34 of the tRNA, with the nucleotide position numbering according to Sprinzl et al (see para [0025-0026]). As shown in Figure 3 of Guenther, the cmo5U may be at position 8 in the anticodon stem loop of the 
Guenther teaches that the tRNA fragments used in the assay are labeled with a fluorescent dye (i.e., fluorophore) or an affinity tag to facilitate detection of binding of the tRNA fragment to target nucleic acids (see, e.g., para [0018]).
Accordingly, Guenther teaches tRNA fragments to be used in the assays disclosed therein, wherein the tRNA fragment is a fragment of tRNAAla, consists of the anticodon stem loop of the tRNA, is 20 nucleotides in length or less, has a modified base at position 8 of the anticodon stem loop, including a cmo5U modified base, and is labeled with a fluorophore or affinity tag.
Guenther does not teach the sequence of the tRNAAla nucleic acids and thereby does not particularly teach a tRNA nucleic acid comprising the nucleotide sequence of CCUGCUU cmo5u GCACGCAGG attached to a non-nucleotide label, wherein the tRNA nucleic acid is no more than 20 nucleotides in length. .
However, Gao teaches an isolated wild-type E. coli tRNAAla which comprises the sequence – i.e., CCUGCUUGCACGCAGG (see the black text in Figure 1 therein). Gao teaches a synthetic version of this nucleic acid having the sequence of CCUGCUU cmo5u GCACGCAGG (i.e., the green box at position 8 of the anticodon stem loop).


    PNG
    media_image3.png
    708
    698
    media_image3.png
    Greyscale

In view of the teachings of Gao of the sequence of the anticodon stem loop of tRNAAla, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the particular sequence of the anticodon stem loop of tRNAAla – i.e., CCUGCUUGCACGCAGG  - to generate the tRNA fragment to be used in the method of Guenther and to have specifically included the modified cmo5U nucleotide at position 8 of this sequence. Such a modification would have resulted in an isolated nucleic acid molecule consisting of the nucleotide sequence of CCUGCUU cmo5u GCACGCAGG, attached to a non-nucleotide label, and particularly to the non-nucleotide label of fluorescein or a hapten, and having a length of no more than 20 nucleotides. One would have been motivated to have generated this particular tRNAAla since Guenther teaches that such tRNAs can be used in the methods Ala to target molecules. 
Regarding claims 8-10 and 12, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used this particular E. coli tRNAAla having the cmo5U modified base at position 8 of the anticodon stem loop in the screening method of Guenther.  One would have been motivated to have done so since Guenther teaches that the screening method can be used to detect inhibitors of binding to tRNAAla to target ribosomes and that the method can be used to detect inhibitors of E. coli infections. Thereby, such a modification of the method of Guenther would have permitted the screening for and detection of inhibitors that could be used to detect inhibitors of the binding of E. coli tRNAAla to target ribosomes which inhibitors could potentially be used treat E. coli infections.
Regarding the recitation that the bacteria is one that uses GCA to code for alanine, since the anticodon in the tRNA is UGC, the E. coli bacteria that use this anticodon use the inverse complement, GCA, to code for alanine.
Regarding the recitations pertaining to the detection of a change in the label, Guenther teaches labeling the tRNAs, or fragments thereof that include the anticodon stem loop and have the modified base of cmo5U with fluorescein labels in order to detect binding of target molecules to the anticodon stem loop of the tRNA and to identify test compounds that bind to the tRNAs (e.g., para [0007], [0010], [0018-0019] and [0038]). The method of Guenther is one that monitors a change in fluorescence as indicative of the inhibition of binding by performing time resolved fluorescence spectroscopy, which is a type of fluorescence polarization (e.g., para [0104-0106]).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guenther et al (PGPUB 2010/0069260) in view of Gao et al (FEBS Letters. 2010. 584: 99-105) and further in view of Guenther et al (WO 2010/036795; cited in the IDS).
The teachings of Guenther et al (PGPUB 2010) and Gao et al are presented above. In particular, Guenther teaches monitoring a change in fluorescence as indicative of the inhibition of binding by performing time resolved fluorescence spectroscopy (e.g., para [0104-0106]).
Guenther (PGPUB 2010) does not specify that the time resolved fluorescence spectroscopy involves fluorescence polarization.
However, Guenther et al (WO 2010) teaches methods of screening for test compounds that inhibit the binding of tRNAs to ribosomes to thereby identify compounds that can be used to inhibit Staphylococcus aureus proliferation. It is stated that the detection assays can be performed using fluorescence polarization to detect changes in fluorescence as a result of test compounds altering the binding of tRNAs to ribosomes (see Example 1).
In view of the teachings of Guenther (WO 2010), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Guenther (PGPUB 2010) so as to have used a fluorescent polarization assay as the time-resolved fluorescence spectroscopy method because Guenther (WO 2010) teaches that this is an effective assay to detect changes in tRNA binding to ribosomes.
Response to Remarks Regarding the Rejections under 35 U.S.C. 103:
The response states: 
“In an earlier discussion with the Examiner, the Examiner indicated that the claims would be allowable if the sequence in the claims was limited to a chain length of 20 or less. Applicant amended the claims accordingly, and has re-amended the claims to recite the “single stranded” language requested by the Examiner. The Examiner has maintained the rejection.”

This statement mischaracterizes the examiner’s comments and position provided in the interview of 23 June 2020. In that interview, the examiner stated that the amendment would obviate the prior 102 rejection but that the claims would need to be further searched and considered to determine if the claims as amended would be obvious over the prior art.
See the Examiner’s Interview Summary, mailed to Applicant on 29 June 2020, which states (in part):

    PNG
    media_image4.png
    85
    704
    media_image4.png
    Greyscale

In the response of 08 December 2020, Applicant goes on to address the teachings of Gao et al. It is argued that “Gao only discloses using a full length sequence for the tRNA strand, and fails to disclose the specific stem loop fragment as claimed, and as used in the claimed methods. The use of full length transcript taught in Gao has several inefficiencies that are overcome by the instantly claimed subject matter.” The response argues the benefits of using only the anti-stem loop region, rather than the full length tRNA sequence of Gao, including that it is cumbersome and inefficient to 
These arguments have been fully considered but are not persuasive. In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Herein, the rejection is made over the combination of the teachings of Guenther (PGPUB 2010/0069260) et al in view of Gao et al (and for claim 11, over Guenther (PGPUB 2010/0069260) et al in view of Gao et al and further in view of Guenther et al (WO 2010/036795). Yet, the response addresses only the teachings of Gao et al. 
As set forth in the rejection, Guenther et al (PGPUB 2010/0069260) clearly teaches that the screening methods disclosed therein are for identifying inhibitors wherein “an ‘inhibitor’ refers to any compound capable of preventing, reducing, or restricting the interaction or binding of a nucleic acid molecule having at least one modified nucleotide base to a target molecule” (para [0017]). Guenther teaches that the tRNA oligonucleotides used in the screening assays therein consist of preferably 10-20 nucleotides of the anticodon stem loop (ASL) of the tRNA (e.g., para [0026], [0034] and [0054]). Guenther further states that the oligonucleotide may be 16, 17, 18, 19 or 20 nucleotides in length (see, e.g., para [0025]).  Thus, Guenther teaches performing the screening assays using an oligonucleotide that consists of a fragment of the same single stem-loop – i.e., the single stem loop of the anticodon stem loop that includes the 
Guenther teaches using an oligonucleotide containing the anticodon stem loop of tRNAAla (e.g., claim 32 and para [0030]) in the methods disclosed therein to identify inhibitors of translation (e.g., para [0020] and [0044]), but does not teach the sequence of tRNAAla .Gao was cited for teaching an isolated wild-type E. coli tRNAAla which comprises the sequence – i.e., CCUGCUUGCACGCAGG (see the black text in Figure 1 therein). Thus, Gao was relied upon for teaching the well-known sequence of E. coli tRNAAla.
It is maintained that the combined reference when considered as a whole both teach and suggest the claimed oligonucleotides and methods of screening for an inhibitor of RNA translation in selected spectrum bacteria, wherein the selected spectrum bacteria uses GCA to code for alanine, and the inhibition or promotion of binding indicates that the test compound is useful for inhibiting gram-negative (including E. coli) bacterial propagation.
It is noted that the response argues the unobviousness of tRNA molecules that are required for lysine – e.g., “the unique sequence used by S. aureus to code a specific 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634